Citation Nr: 0830804	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-14 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to an increased rating for service-connected 
meniscal tear of the left knee (left knee disability), 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO). 



FINDINGS OF FACT

1.  The veteran's current level of left ear hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2.  The left knee disability is manifested by flexion to 120 
degrees, with no additional functional loss due to pain; 
normal extension; and no instability.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss of the left ear 
due to disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.385 (2007).

2.  The criteria for a rating higher than 10 percent for left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim for service connection.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Regarding the increased rating claim, "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490; see also Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

A.  Service Connection Claims

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Sensorineural hearing loss may be 
presumed to have been incurred in service if it becomes 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  Id.

In statements and testimony, the veteran maintains that he 
has had hearing loss since service due to noise exposure 
while serving as a cannoneer.  He also stated that his left 
eardrum was punctured during a combat mission in Vietnam.  
The veteran's service medical records contain no mention 
whatsoever of any complaints of hearing loss or a punctured 
eardrum during his period of active duty, and he denied 
having or having had ear trouble or hearing loss on 
separation examination in July 1969.

On VA audiological evaluation in June 2008, pure tone 
thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
10
15
10
10
30
LEFT
15
10
10
10
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner noted that audiological 
examinations at service entrance and separation were normal.  
The current VA examination documented normal hearing from 250 
to 3000 Hz, and mild sensorineural hearing loss from 4000-
8000 Hz.  There was a 34-year history of post-service 
occupation noise exposure as a machine operator.  The 
examiner opined that, as normal hearing was found at 
separation from service, the veteran's current mild 
sensorineural hearing loss was not caused by service.  

There is no evidence that the veteran currently has any 
hearing loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  All audiograms conducted in service, as 
well as the June 2008 audiogram, do not demonstrate a hearing 
loss disability that meets the criteria set forth in 38 
C.F.R. § 3.385.  See 38 C.F.R. § 3.385, supra.

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as the results of audiological 
testing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

B.  Increased Rating Claim

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements regarding the severity of his 
service-connected right knee disability are deemed competent 
with regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

A VA examination was conducted in June 2005.  The veteran 
demonstrated full left knee motion of 0 to 140 degrees with 
pain.  There was no left knee instability.  The veteran did 
not exhibit pain, fatigue, weakness or incoordination.  He 
did not have any flare ups which interfered with his daily 
activity.  

A VA examination was conducted in October 2005.  The veteran 
demonstrated full left knee motion of 0 to 140 degrees.  
There was no left knee instability; however, stability 
testing resulted in limitation of motion, 0 to 135 degrees.  

A VA examination was conducted in June 2008.  The veteran 
demonstrated left knee motion of 0 to 120 degrees without 
pain.  There was no left knee instability.  The veteran did 
not exhibit pain, fatigue, weakness or incoordination with 
repetitive effort.   

The veteran's left knee disability is rated under hyphenated 
Diagnostic Code 5258-5260.  In the selection of diagnostic 
codes assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
based on which the rating is determined.  With injuries and 
diseases, preference is to be given to the number assigned to 
the injury or disease itself; if the rating is determined 
based on residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27.  The hyphenated diagnostic code in this case 
indicates that dislocated semilunar cartilage, under 
Diagnostic Code 5258, is the service-connected disorder and 
that limitation of knee flexion, under Diagnostic Code 5260, 
is a residual condition.

Diagnostic Code 5258 provides that dislocation of the 
semilunar cartilage of either knee with frequent episodes of 
"locking" pain and effusion into the joint warrants a 20 
percent evaluation; and symptomatic residuals of removal of 
semilunar cartilage under DC 5259 warrant a 10 percent 
rating.  Id.  No locking, effusion, or instability has been 
found on any examination.  Therefore, 20 percent rating under 
this Diagnostic Code is not warranted.  

The veteran's left knee disability can also be evaluated 
under Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.  Several examiners have 
stated that there is no instability of the left knee.  
Therefore, entitlement to an increased rating under 
Diagnostic Code 5257 is not warranted.

Separate ratings are also permissible for limitation of 
flexion and limitation of extension of the same joint.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Multiple examinations have shown that the veteran suffers 
from slight limitation of left knee motion.  Although the 
limitation of motion demonstrated is not sufficient to 
warrant a compensable evaluation under either Diagnostic Code 
5260 or 5261, the veteran is entitled to a compensable, 10 
percent rating under Diagnostic Codes 5003, 5010, supra.

While a claimant who has both limitation of flexion and 
limitation of extension of the same leg can be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg, such does not apply to the veteran's case 
as a compensable rating under either Diagnostic Code 5260 or 
5261 based the limitation of motion criteria has not been 
demonstrated.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Regarding any additional functional loss due to pain in the 
right knee, as the veteran does not approximate a compensable 
rating under Diagnostic Codes 5260 or 5261, an increased 
rating higher than 10 percent under 38 C.F.R. §§ 4.40, 4.45, 
is not warranted.

As the 10 percent rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating pursuant to Hart.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and an increased rating for a left knee disability 
is not warranted.









ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.  

Entitlement to an increased rating for service-connected left 
knee disability is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


